Name: 87/526/EEC: Commission Decision of 9 October 1987 approving the reinforced plan for the eradication of African swine fever presented by Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  EU finance;  means of agricultural production
 Date Published: 1987-10-28

 Avis juridique important|31987D052687/526/EEC: Commission Decision of 9 October 1987 approving the reinforced plan for the eradication of African swine fever presented by Portugal (Only the Portuguese text is authentic) Official Journal L 306 , 28/10/1987 P. 0035 - 0035*****COMMISSION DECISION of 9 October 1987 approving the reinforced plan for the eradication of African swine fever presented by Portugal (Only the Portuguese text is authentic) (87/526/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 86/649/EEC of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Portugal (1), and in particular Article 3 thereof, Whereas by letters dated January 1987 and June 1987 Portugal has communicated to the Commission a reinforced plan for the eradication of African swine fever; Whereas the reinforced plan has been examined and was found to comply with Decision 86/649/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee and the Standing Committee on Structures have been consulted, HAS ADOPTED THIS DECISION: Article 1 The reinforced plan for the eradication of African swine fever presented by Portugal is hereby approved. Article 2 Portugal shall bring into force by 1 July 1987 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to Portugal. Done at Brussels, 9 October 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 382, 31. 12. 1986, p. 5.